—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 11, 2000 (People v Williams, 278 AD2d 348 [2000]), affirming a judgment of the County Court, Westchester County, rendered December 22, 1998.
*362Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Altman, J.P., Smith, Goldstein and H. Miller, JJ., concur.